                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

GLENN RIPPLEY,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
          vs.                                       )           Case No. 4:19-CV-1778 JCH
                                                    )
CITY OF ST. LOUIS, MO, et al.,                      )
                                                    )
                Defendants.                         )

                                 MEMORANDUM AND ORDER

        This matter is before the Court upon plaintiff’s motion and affidavit to proceed without

prepaying fees and costs. ECF No. 11. Pro se plaintiff Glenn Rippley filed this case in the U.S.

District Court of the Southern District of Illinois on April 25, 2019. According to the docket sheet

for this matter, on that same date, plaintiff paid the $400 filing fee and filed a motion for service of

process at government expense. ECF No. 2. On June 20, 2019, the Honorable J. Phil Gilbert,

U.S. District Judge in the Southern District of Illinois, transferred this action to this Court. A

week before the transfer, plaintiff filed in this Court a motion and affidavit to proceed in district

court without prepaying fees or costs. ECF No. 11. The motion was docketed in this case on

July 3, 2019, after the case had been transferred to this Court. Because pro se plaintiff has already

paid the $400 filing fee in this matter, his motion to proceed without prepaying fees and costs will

be denied as moot.

        Although plaintiff filed a motion for service of process at government expense, because he

has paid the required civil filing fee in this matter, neither the Court nor the United Sates Marshal

Service is responsible for performing service of process upon the defendants. Plaintiff is advised

that, under Rule 4(c)(2) of the Federal Rules of Civil Procedure, “[s]ervice may be effected by any




                                                   1
person who is not a party and who is at least 18 years of age.” (Emphasis added.) This means that

plaintiff is not permitted to serve process himself.

         Plaintiff should try to find a qualified person to serve process on the complaint pursuant to

Rule 4. If plaintiff cannot do so, then he may move the Court, at a later date, to effect service of

process. If plaintiff chooses to file such a motion, he must explain to the Court, in writing, what

steps he took to locate a qualified person to serve process on the complaint, and why he was

unsuccessful. Plaintiff’s motion for service of process by government expense will be denied at

this time.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion for service of process at government

expense [ECF No. 2] is DENIED.

        IT IS FURTHER ORDERED that plaintiff’s motion and affidavit to proceed in district

court without prepaying fees or costs [ECF No. 11] is DENIED as moot.

        IT IS FURTHER ORDERED that plaintiff shall cause service to be effected upon

defendants as provided by Federal Rule of Civil Procedure 4, no later than 90 days from the date

of the filing of the complaint. In absence of good cause shown, failure to timely serve said

defendant shall result in the dismissal of plaintiff’s claims as to said defendants without prejudice.

        Dated this 8th day of July, 2019.



                                                   /s/ Jean C. Hamilton
                                                   JEAN C. HAMILTON
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
